Citation Nr: 1113312	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for residuals of frostbite to the left lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of frostbite to the right lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  That decision granted service connection for residuals of frostbite to the left and right lower extremities and assigned separate 10 percent disability evaluations effective from June 2, 2005.  

During the pendency of the appeal, the RO issued another rating decision in May 2009 in which the evaluation for the Veteran's residuals of frostbite to the left lower extremity was increased to 20 percent effective from June 2, 2005.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

A hearing was held on September 4, 2009, in St. Louis, Missouri, before the undersigned Acting Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is unemployed, but he has not contended, nor does the evidence show, that his unemployment may be due, at least in part, to his service-connected residuals of frostbite.  In May 2006, his former employer indicated that he was terminated because he had stolen company equipment.  The Veteran also reported this to an October 2006 VA mental health examiner.  In addition, the Veteran informed the September 2006 general medical VA examiner that his major depression has been a major factor in his unemployment.  As such, the evidence and the Veteran's contentions have not reasonably raised the question of whether he is unemployable due to the disabilities for which the increased ratings are sought.  Therefore, no further consideration of entitlement to TDIU is necessary in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of frostbite to the left lower extremity are productive of pain, nail abnormalities, impaired sensation, hyperhidrosis, and x-ray abnormalities.  

3.  The Veteran's residuals of frostbite to the right lower extremity are productive of pain, nail abnormalities, impaired sensation, and hyperhidrosis.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for a 30 percent initial evaluation for residuals of frostbite to the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.104, Diagnostic Code 7122 (2010).

2.  Resolving all doubt in favor of the Veteran, the criteria for a 30 percent initial evaluation for residuals of frostbite to the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.104, Diagnostic Code 7122 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for residuals of frostbite to the left and right lower extremities.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for his residuals of frostbite to the left and right lower extremities.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding records that are relevant to the issues being decided herein.  The Veteran was also provided an opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded VA examinations in September 2006 and April 2009.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and fully address the rating criteria that are relevant to rating the disabilities in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11- 95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  Given the many opportunities the Veteran has had to submit evidence and argument in support of his appeal, including presenting testimony at a Board hearing, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran's residuals of frostbite are currently assigned a 20 percent disability evaluation for his left lower extremity and a 10 percent disability evaluation for his right lower extremity pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122.  Under that diagnostic code, a 10 percent disability evaluation is contemplated for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent disability evaluation is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent disability evaluation is contemplated for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to higher initial evaluations for his residuals of frostbite to the left and right lower extremities.  The medical evidence shows that both of his lower extremities are affected by pain, numbness, and cold sensitivity with at least two of the other required symptoms under Diagnostic Code 7122.   

The Veteran told the September 2006 VA examiner that has cold sensitization of the feet and pain.  Although he denied having any tissue loss, arthritis and changes in skin color, he did report having hyperhidrosis that requires him to change his socks frequently.  He also provided inconsistent reports of numbness and tingling in his feet, but monofilament testing did reveal numerous areas of decreased subjective sensation.  The examiner diagnosed the Veteran with chronic residuals of frostbite of the feet consisting of cold sensitization, onychomycosis, and hyperhidrosis based on history.  Although the examiner did indicate that the Veteran had mild left peroneal motor neuropathy that was less likely than not related to cold exposure, he noted that it would not explain the sensory loss.

VA medical records dated in April 2007 also documented the Veteran as having a history of numbness in his feet since sustaining frostbite, and it was noted that he had decreased pinprick sensation and vibratory sensation in the feet.

In addition, the April 2009 VA examiner noted the Veteran's reports of pain, tingling, intermittent cold sensations, and increased sweating in his feet.  A physical examination revealed a normal skin color, but there was some maceration between the toes in the web spaces resulting from moisture build-up.  The texture of the plantar surface was thickened, and there were ulcers and decreased hair growth.  Although nail growth was normal, several nails on both feet were thickened and friable.  The Veteran also had an antalgic gait and a slight limp.  The examiner indicated that the Veteran was appropriately responsive to light touch, temperature, and vibratory sensation; however, 10 gram monofilament testing did have inconsistent findings.  He was responsive in some of the digits of his feet, but not in all.  An x-ray of the right foot did not reveal any evidence of arthritic change, but an x-ray of the left foot did find minimal arthritic changes at the first metatarsophalangeal joint and mild soft tissue swelling.  The examiner diagnosed the Veteran with cold injuries to the right and left feet with residual pain and paresthesias.  She also assessed the Veteran as having arthritis of the left first metatarsophalangeal joint, which she opined was at least as likely as not caused by or related to frostbite during the Veteran's military service.  

Based on the foregoing, there is evidence that both of the Veteran's feet are affected by pain, numbness, and cold sensitivity with nail abnormalities, impaired sensation, and hyperhidrosis.  There is also x-ray evidence of arthritic changes in the left foot.  As such, the Veteran has been shown to have met the criteria for separate 30 percent disability evaluations under Diagnostic Code 7122.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board concludes that he is entitled to separate 30 percent disability evaluations for his service-connected residuals of frostbite to the left and right lower extremities.

The Board has also considered whether initial evaluations in excess of 30 percent for the Veteran's residuals of frostbite to the left and right lower extremities are warranted.  However, the Board notes that a 30 percent disability is the maximum rating available under Diagnostic Code 7122.  Consequently, the Veteran is not entitled to initial evaluations in excess of 30 percent under that diagnostic code.

Nevertheless, a note to Diagnostic Code 7122 indicates that amputations of toes and complications, such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, should be evaluated under other diagnostic codes.  Other disabilities that have been diagnosed as residual effects of cold injury should also be separately evaluated, such as Raynaud's phenomenon and muscle atrophy, unless they are used to support an evaluation under Diagnostic Code 7122.  

In this case, the Board finds that there are no complications or other disabilities warranting a separate evaluation.  In this regard, the Board notes that the Veteran denied having amputations, skin cancer, and Raynaud's phenomenon during his VA examinations.  VA medical records dated in April 2007 also document him as having normal muscle bulk and tone as well as normal motor strength in the lower extremities.

The Board further notes that there was no electrophysiological evidence of peripheral polyneuropathy during the September 2006 VA examination.  There was electrophysiological evidence consistent with mild left peroneal motor neuropathy; however, the examiner stated that he could not exclude radicular causes of symptoms.  He also commented that the mild left motor neuropathy would be less likely than not related to the Veteran's cold exposure.  

VA medical records dated in April 2007 indicated that previous electromyograph (EMG) studies had showed bilateral neuropathy in the lower limbs that was assumed to be caused by the Veteran's frostbite.  The Veteran was also noted to have decreased pinprick sensation and vibratory sensation in the feet.   The examining physician indicated that the Veteran may have peripheral neuropathy from frostbite, but it was also noted that only mild left peroneal motor neuropathy was found on the last electromyograph (EMG).  She also stated that the possibility of radiculopathy could not be ruled out.  

The April 2009 VA examiner further stated that an EMG/NCV report in December 2006 was negative for any sensory or polyneuropathy of the feet.  She commented that it was positive for a motor neuropathy of the left peroneal nerve, which was not consistent with the frostbite injury.  

The Board notes that the Veteran's does have a nonservice-connected back disorder, and physicians have stated there could be radicular causes of the aforementioned findings.  The September 2006 VA examiner also opined that the mild left motor neuropathy was not related to the Veteran's cold exposure.  Moreover, even if such symptoms were attributable to the his service-connected cold injury residuals, the Veteran's symptoms of numbness and decreased sensation were contemplated in the grant of the separate 30 percent disability evaluations.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, the Board concludes that the Veteran is not entitled to initial evaluations in excess of 30 percent or any separate evaluation for other complications or manifestations of his service-connected residuals of frostbite to the left and right lower extremities.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's residuals of frostbite to the left and right lower extremities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are separate ratings available for additional complications and disorders under other diagnostic codes, but the Veteran's disability is not productive of such manifestations.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his residuals of frostbite, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of frostbite to the left and right lower extremities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provision governing the award of monetary benefits, an initial 30 percent disability evaluation for residuals of frostbite to the left lower extremity is granted.

Subject to the provision governing the award of monetary benefits, an initial 30 percent disability evaluation for residuals of frostbite to the right lower extremity is granted.



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


